                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

    UNITED STATES OF AMERICA,                 )
                                              )
         Plaintiff,                           )
                                              )          No. 7:19-CR-7-REW-EBA
    v.                                        )
                                              )           OPINION AND ORDER
    SCOTTY R. AKERS, M.D., et al.,            )
                                              )
         Defendants.                          )

                                        *** *** *** ***

         The Court confronts Defendant Akers’s and the Government’s pending motions in limine.1

DE ##34, 42 & 43. The Indictment alleges that Defendants Scotty R. Akers, M.D. and Serissa L.

Stamper2 conspired to unlawfully distribute controlled substances outside the scope of professional

practice and not for a legitimate medical purpose, in violation of 21 U.S.C. §§ 841(a)(1) and 846.




1
  As a general matter, the Court is reluctant to rule in advance unless resolution is clear on the
current record. See, e.g., Bouchard v. Am. Home Products Corp., 213 F. Supp. 2d 802, 810 (N.D.
Ohio 2002) (“The court has the power to exclude evidence in limine only when evidence is clearly
inadmissible on all potential grounds.”) (citing Luce v. United States, 105 S. Ct. 460, 463 (1984));
Luce, 105 S. Ct. at 463 (“A reviewing court is handicapped in any effort to rule on subtle
evidentiary questions outside a factual context.”); Gresh v. Waste Servs. of Am., Inc., 738 F. Supp.
2d 702, 706 (E.D. Ky. 2010) (generally remarking that “rulings [on evidentiary matters] should be
deferred until trial so that questions of foundation, relevancy and potential prejudice may be
resolved in proper context”); United Propane Gas, Inc. v. Pincelli & Assocs., Inc., No. 5:13-CV-
190-TBR, 2018 WL 6533341, at *1 (W.D. Ky. Dec. 12, 2018) (“Motions in limine provided in
advance of trial are appropriate if they eliminate evidence that has no legitimate use at trial for
any purpose.”) (emphasis added). The Court will monitor the evidence at trial and issue its rulings
in accordance with the law, mindful of the Defendants’ constitutional rights to a complete defense.
See United States v. Smead, 317 F. App'x 457, 462 (6th Cir. 2008) (“The United States Constitution
guarantees criminal defendants ‘a meaningful opportunity’ to present a complete defense.”)
(citations omitted).
2
  Though the docket identifies Stamper primarily as Serissa Collier, the briefing generally refers
to her as Serissa Stamper. See DE #47 (Stamper’s Response to DE #42). The Court here takes the
parties’ lead.
                                                  1
DE #1 at 2–3 (Count 1). The United States also charges Defendants with aiding and abetting one

another in the unlawful distribution of six identified prescriptions, in violation of § 841(a)(1) and

18 U.S.C. § 2. Id. at 3 (Counts 2–7). Jury selection is set to begin on October 18, 2019, with

presentation of evidence beginning October 21. See DE #45 (Minutes).

    1. Akers’s Motion in Limine3

       Akers seeks to exclude two categories of evidence on Rule 401/403 bases: (1) proof

relating to the Kentucky Board of Medical Licensure (KBML) investigation of Akers, and,

specifically, an Agreed Order into which Akers and the KBML entered; and (2) proof generally

“about the effects of prescription drug abuse on the community.” DE #34. The United States

opposes exclusion of either evidentiary class. DE #40.

                                           KBML Proof

       The KBML investigated Akers between November 2017 and May 2018, prompted by a

third-party worker’s compensation administrator’s submitted grievance. Akers and the KBML

ultimately entered an Agreed Order containing several factual and legal stipulations regarding his

controlled substance prescribing conduct, patient management and oversight procedures, and

record-keeping practices. See DE #40-1 (Agreed Order). Akers consented to an indefinite practice

restriction, and the Agreed Order conditioned any future license reinstatement effort on strict

compliance with several listed corrective conditions. See id. at 8–11.

       Akers contends that the “[e]vidence relating to claims asserted by the [KBML] [is] not

relevant to any issue at trial[.]” DE #34 at 3. Evidence is relevant if it tends to make any fact of

consequence to the action’s determination more or less probable than it otherwise would be. See




3
 Although DE #34’s caption includes Stamper, the motion substantively pertains to only Akers.
Stamper has not responded to DE #34.
                                                 2
Fed. R. Evid. 401. “The standard for relevancy is ‘extremely liberal.’” United States v. Whittington,

455 F.3d 736, 738 (6th Cir. 2006) (quoting Douglass v. Eaton Corp., 956 F.2d 1339, 1344 (6th

Cir. 1992)); see id. at 738–39 (“[E]ven if a district court believes the evidence is insufficient to

prove the ultimate point for which it is offered, it may not exclude the evidence if it has the slightest

probative worth.”) (quoting DXS, Inc. v. Siemens Med. Sys., Inc., 100 F.3d 462, 475 (6th Cir. 1996)

(citation omitted)). Relevant evidence is generally admissible. Fed. R. Evid. 402.

        The KBML Agreed Order4 easily clears the Rule 401 hurdle. The relevance of this

stipulation—containing Akers’s own admissions, which, if offered against him, are non-hearsay

statements per Rule 801(d)(2)(A)5—is readily apparent. The Government seeks to prove that Akers

conspired to distribute opioids outside the scope of his professional practice and not for any

legitimate medical purpose, during the August 2016 to May 2018 timeframe, and under certain

specific common circumstances (i.e., in non-medical settings, without meaningful patient

examinations, and generally for cash exchanges). See DE #1 (Indictment). Akers’s own

stipulations regarding his prescribing practices and patient interactions during that temporal




4
  The Government notes that the scope of KBML investigation proof it will seek to introduce is
limited to Akers’s own statements (primarily in the Agreed Order) and the patient records he
submitted to the Board. See DE #40 at 6 n.3. The United States further states that the KBML
investigation identified seven specific patients whose prescriptions are involved in this case. Id. at
7. The Court, however, does not have before it any of the referenced patient record proof; nor does
the Agreed Order identify by name any specific patients. The Court’s ruling here thus extends only
to the Agreed Order itself, which the Government attaches to its DE #40 response. Although a
similar analysis likely will apply to the underlying patient records, the Court declines to
prospectively determine admissibility of evidence not yet presented for its review.
5
  Stamper has neither responded to nor joined in the exclusion request; the Court would, as
appropriate, restrict the jury’s consideration of the Agreed Order evidence against her at trial via
proper instruction. See, e.g., United States v. Caroni, No. 3:10-CR-101-MCR, 2011 WL 5184194,
at *1 (N.D. Fla. Nov. 1, 2011) (reaffirming the admissibility of a medical board Consent Order
against the entering doctor under Rule 801(d)(2)(A) and noting that “admission of the Consent
Order would not result in unfair prejudice to [that doctor’s co-defendant] because he could be
protected by a limiting instruction”).
                                                   3
window—and specifically with respect to several of the Government-identified patients and under

the alleged conspiracy circumstances—are unquestionably germane to facts at issue in this case.6

See, e.g., DE #40-1 (Agreed Order) at 2 (Akers admitting that he continued to write prescriptions

on a pad from his closed pain clinic); id. at 3–4 (admitting specific prescribing conduct—including

identified patients, dates, drug types, and dosages—from December 2017 through March of 2018);

id. at 5 (providing data regarding Akers’s overall prescribing record during the October 2016 to

February 2018 timeframe).

       Akers’s Agreed Order admissions are exceptionally probative of his course of prescribing

conduct and patient oversight/management during the relevant period and, consequently, centrally

relevant to whether Akers’s conduct was within usual professional scope and for legitimate

medical purposes. The Agreed Order’s stipulated facts further illuminate Akers’s record-keeping

practices during the at-issue timeframe and are similarly probative of practice legitimacy. See id.

at 5–6. Further, Akers’s entrance into the Agreed Order and adoption of its content—including

consulting doctors’ characterizations of his practice and prescribing habits, and Akers’s own

concession of statutory/regulatory violations—is probative of his knowledge and intent and, thus,

directly relevant to the criminal charges in this case. See, e.g., id. at 3 (acknowledging consulting

physician’s findings that Akers’s prescribing “pattern clearly was against the standards of practice,

promoting opioid abuse that could lead to opioid overdose/diversion and death[]”); id. at 7

(admitting that he “engaged in conduct which violates the provisions of KRS 311.595(9),” which

itself prohibits “dishonorable, unethical, or unprofessional conduct of a character likely to deceive,




6
 The KBML investigation period (spanning from November 1, 2017 to May 23, 2018, and further
encompassing analysis of prescribing data from the October 1, 2016 to February 25, 2018 period,
per the Agreed Order, see DE #40-1 at 2, 4, 11) significantly overlaps with the Indictment-alleged
August 2016 to May 2018 timeframe, see DE #1 at 2.
                                                  4
defraud, or harm the public[]”).7 Indeed, the stipulated admissions—relating to Akers’s opioid

prescribing and practice deficiencies during the Indictment-alleged timeline—are just the sort of

facts the Government will seek to prove at trial. In sum, the KBML Agreed Order easily satisfies

minimal Rule 401 relevance requirements.

       Nor does Rule 403—the “last harbor available” in Akers’s exclusionary venture—carry the

day. See Griffin v. Condon, 744 F. App’x 925, 931 (6th Cir. 2018). Akers argues that “even if the

KBML’s claims did have some minimal relevance, the probative value would clearly be

outweighed by the potential for unfair prejudice, confusing, and misleading the jury.” DE #34 at

4–5. He speculates that, due to the proceedings’ differing legal standards and proof burdens, any

KBML proof is likely “to distract from the true questions at issue and suggest a decision on an

improper basis.” Id. at 4. The Court disagrees. Pertinent here, Rule 403 permits the Court to

exclude relevant proof only “if its probative value is substantially outweighed by a danger of . . .

unfair prejudice, confusing the issues, [or] misleading the jury[.]” Fed. R. Evid. 403 (emphasis



7
  The admitted statutory violations—including violating (or conspiring to violate) “any provision
or term of any medical practice act, including but not limited to the code of conduct promulgated
by the board[,]” see § 311.595(12)—surely make it more probable that Akers engaged in conduct
equal to the crimes charged in the Indictment. See 201 KAR 9:260 (outlining the § 311.595-
mandated code of physician conduct); id. at § 10 (noting that “[a]ny violation of the professional
standards established in this administrative regulation shall constitute a violation of KRS
311.595(12) and (9)”); id. at § 2 (“Each physician prescribing or dispensing a controlled substance
shall obtain and document all relevant information in a patient's medical record . . . in sufficient
detail to enable the board to determine whether the physician is conforming to professional
standards for prescribing or dispensing controlled substances[.]”); id. at § 3 (requiring a prescribing
physician to evaluate each patient’s medical history, examine benefits and risks to the patient, and
“make a deliberate decision that it is medically appropriate to prescribe or dispense the controlled
substance in the amount specified”); id. at § 4 (listing information the physician must document in
the medical file of a patient receiving controlled substance for long-term pain treatment); id. at § 5
(mandating “that the patient is seen at least once a month initially for evaluation and review of
progress” unless specific exceptions apply); id. at § 9 (requiring, in the event controlled-substance
prescribing extends beyond three months, the physician to regularly query KASPER records (and
review that data before issuing any refill) and “keep accurate, readily accessible, and complete
medical records” on the subject patient).
                                                  5
added). The Rule thus sets a “high bar for exclusion.” United States v. Guzman, 571 F. App'x 356,

361 (6th Cir. 2014) (citation omitted). Logically, where the probative value of the evidence is

especially great, as here, the party challenging its admission must demonstrate correspondingly

heightened risk of unfair prejudice to substantially outweigh that value.

       Akers is free to highlight at trial—through cross examination and argument—the lighter,

civil standard applicable in the KBML proceeding. And, he may advocate for (and the Court

envisions) an appropriate limiting instruction, as necessary. See United States v. Asher, 910 F.3d

854, 862 (6th Cir. 2018) (“[W]hen determining whether evidence is unduly prejudicial, we

consider whether a limiting instruction can mitigate the risk of prejudice.”) (citing United States

v. Ayoub, 498 F.3d 532, 548 (6th Cir. 2007)). The available mitigating measures thus fairly guard

against risk of possible jury confusion or misinterpretation of the Agreed Order’s . See, e.g., United

States v. Sun, 673 F. App'x 729, 732 (9th Cir. 2016) (finding no Rule 403 error, among other

things, in admission of medical board records, particularly where a limiting jury instruction was

given); United States v. Phung, No. CR-08-131-M, 2009 WL 10672221, at *1 (W.D. Okla. Jan.

22, 2009) (noting admissibility of medical board evidence and directing the parties to propose “a

limiting instruction concerning the burden of proof utilized in the” board proceeding as related to

the criminal action).8




8
  This Court, too, recently found medical board evidence—in particular, an agreed order adopted
by the defendant physicians—admissible, ruling that the claimed prejudice risk did not outweigh
the evidence’s significant probative force and noting that any potential prejudice could be
sufficiently reduced by proper instruction and cross. United States v. Gowder, No. 6:17-CR-25-
REW-HAI, 2018 WL 6932119, at *2 (E.D. Ky. Nov. 14, 2018); see id., DE #400 at 34 (jury
instruction regarding state medical board administrative action); id., DE #400 at 35 (jury
instruction distinguishing civil malpractice/negligence standard from criminal proof burden).



                                                  6
       Notably, the Agreed Order is not merely a bare admission of civil negligence or

malpractice; nor is it an independent administrative finding in which Akers played no role. Rather,

it is an Akers-adopted, fact-based characterization of Defendant’s prescribing conduct and practice

management during the at-issue period, thus acutely probative of the Government’s case theory

for the reasons discussed. The jury may consider Akers’s (relevant and highly probative)

admissions, contained in the Agreed Order, in this context. Critically, “damage to a defendant's

case that results from the legitimate probative force of the evidence[]” does not support Rule 403

exclusion; unfair prejudice, under the Rule, refers only to “evidence which tends to suggest a

decision on an improper basis.” See United States v. Johnson, 581 F.3d 320, 327 (6th Cir. 2009).

On balance, the potential for unfair prejudice—adequately addressable by the prophylactic

measures discussed—simply does not substantially outweigh the evidentiary value of the Agreed

Order. Rule 403 exclusion is here unwarranted. See United States v. LaVictor, 848 F.3d 428, 444

(6th Cir.), cert. denied, 137 S. Ct. 2231 (2017) (noting that “[u]nder Rule 403 . . . , a district court

has very broad discretion in” balancing probative value against potential prejudice) (internal

quotation marks and citations omitted).

            Evidence Regarding Community Impact of Prescription Drug Abuse

       Akers perfunctorily requests categorical exclusion of “any evidence introduced by the

government or arguments about the effect of prescription drug abuse on individuals or the

community[,]” contending that such “‘scourge of the community’ arguments” are more prejudicial

than probative. DE #34 at 5. The United States opposes exclusion and identifies, generally, a few

types of evidence related to prescription drug abuse that may be relevant and admissible in this

case. DE #40 at 11–12. The Court agrees that, for example, testimony regarding addiction risks

associated with certain controlled substances, or common marks of drug-seeking behavior, may



                                                   7
potentially be probative of the Government’s theory that Akers ignored obvious red flags and/or

failed to manage his prescribing practice per accepted professional standards. Wholesale exclusion

of evidence relating to prescription drug abuse effects is thus inappropriate.

        Nevertheless, without specific testimony or other evidence before it, the Court cannot make

particularized determinations as to ultimate admissibility. The Court will, in context at trial, weigh

the probative value of any evidence the Government seeks to admit against the proof’s potential

prejudice (if any), per the Rules and applicable standards.9 Accordingly, the Court denies Akers’s

request to categorically exclude the challenged evidence, without prejudice to renewal as related

to specific proof at trial.

    2. The Government’s Omnibus Motion in Limine

        The United States seeks to exclude twelve general categories of evidence, largely based on

the Federal Rules of Evidence and other foundational evidentiary principles. DE #42. Akers did

not specifically oppose any of the DE #42 exclusion requests.10 Stamper opposed only two. DE

#47. In large part, DE #42 simply asks the Court to fairly and accurately apply the Rules and



9
   Of course, arguments or evidence intended specifically to inflame the jury or produce an
emotional response would be improper and/or inadmissible. See, e.g., United States v. Solivan, 937
F.2d 1146, 1151 (6th Cir. 1991) (barring arguments “calculated to incite the passions and
prejudices of the jurors”); id. at 1153 (concluding that “government prosecutors are not at liberty
to urge jurors to convict defendants as blows to the drug problem faced by society or specifically,
within their communities” as “[s]uch appeals are extremely prejudicial and harmful”); id. at 1157
(finding that the challenged “statements were deliberately injected into the proceedings to inflame
the jurors' emotions and fears associated with the current drug epidemic that is reported daily in
our newspapers and which threatens the very fabric of our society”). It is, though, “acceptable for
a prosecutor to remind the jury that there is a general community or societal need to convict guilty
people.” Reed v. United States, 133 F. App'x 204, 209 (6th Cir. 2005) (internal quotation marks
and citation omitted). The Court expects compliance with this boundary and will hear objections
at trial as raised.
10
   Though Akers responded to the United States’s companion motion in limine addressing specific
testimony (DE #43), he did not explicitly reference the DE #42 topics, though he did address Rule
404 issues as related to the challenged testimony. See DE #46 (Akers Response). Given DE #46’s
testimonial focus, the Court evaluates Akers’s responsive arguments in the DE #43-related context.
                                                  8
established Circuit law. See, e.g., DE #42 at 1–2 (seeking to exclude speculation regarding the

absence of witness testimony); 6th Cir. Pattern Jury Instr. 1.04(4) (directing jurors not to “speculate

about what a witness might have said or what an exhibit might have shown[,]” as those things are

not evidence); accord United States v. Burroughs, 465 F. App'x 530, 535 (6th Cir. 2012) (favorably

noting the district court’s instruction that the jury “not . . . speculate about what a witness might

have said or what an exhibit might have shown”); DE #42 at 3 (seeking exclusion of references to

whether others should be charged for the at-issue conduct); 6th Cir. Pattern Jury Instr. 8.08

(“[W]hether anyone else should be prosecuted and convicted for this crime is not a proper matter

for you to consider . . . Do not let the possible guilt of others influence your decision in any way.).

To this extent, the Court agrees and grants the Government’s unopposed requests. Counsel should

seek leave before treading into a proscribed area.

       Stamper does, however, partially challenge DE #42 in two respects. First, she opposes the

United States’s effort to exclude any Defendant hearsay statement.11 DE #42 at 2 (¶ 2). Though

Rule 801(d)(2) provides that an opponent’s statement is not hearsay, the Rule does not exempt a

Defendant’s own out-of-court statement (if offered for its truth) from the hearsay bar. See also

Fed. R. Evid. 802 (barring hearsay generally unless otherwise permitted by the Rules, etc.). Still,

as Stamper notes and the Government agrees, hearsay statements may be admissible, in some

contexts, if offered for a purpose other than to establish the truth of the asserted matter. Stamper

also argues various exceptions under Rule 803. The parties thus debate the relative likelihood of

admissibility under multiple Rule provisions, as generally related to categories of potentially

introduced statements. Compare DE #47 at 2–4 with DE #49 at 2–3.



11
  The United States clarifies in its reply that it does not oppose Defendant introduction of self-
made statements necessary to give context to other admissible statements (e.g., in the course of a
conversation). DE #49 at 2. The Court can chart this line at trial.
                                                  9
       As the Government recognizes, without context or specific testimony/statements before it,

the Court has insufficient information to conclusively resolve the raised hearsay questions. See DE

#49 at 3 (“Ultimately, the United States understands that the Court will have to rule on some of

these matters at trial with the opportunity to review this potential evidence in context.”). Thus, the

Court grants in part the DE #42 ¶ 2 exclusion request, to the extent it simply seeks adhesion to the

hearsay Rules, but defers ruling on any non-hearsay theories or specific exceptions (such as those

Stamper suggests in DE #47, inter alia) and ultimate proof admissibility until trial, where the Court

can evaluate particular statements within the holistic evidentiary scheme.

       Second, Stamper (briefly) opposes the United States’s sought exclusion of prior good acts

evidence. See DE #47 at 5; DE #42 at 6–8 (¶ 10). Stamper admits that proof of previous good acts

would generally be inadmissible but asserts that “Defendants maintain the right to rebut the

accusations against them with respect to the patients listed in the indictment by offering proof of

legitimate medical practices for those patients.” DE #47 at 5. “Rule 404(b) precludes the use of

prior acts evidence to prove a person's character, but it allows such evidence for other purposes,

such as proving intent.” United States v. Dimora, 750 F.3d 619, 630 (6th Cir. 2014) (internal

quotation marks omitted); id. (“For the same reason that prior ‘bad acts’ may not be used to show

a predisposition to commit crimes, prior ‘good acts’ generally may not be used to show a

predisposition not to commit crimes.”). Before allowing prior good acts evidence for an admissible

purpose, though, the Court must find that the evidence is probative when used for the purported

non-character purpose. Id.

       As with the hearsay challenge, on this limited record and without surrounding context, the

Court cannot conclusively decide whether the evidence Stamper (or Akers) may seek to introduce

is probative of a non-404(b)-barred purpose. Of course, Defendants could not introduce evidence



                                                 10
of interactions with patients unrelated to the charged conspiracy, or evidence of patient interactions

outside of the alleged conspiracy timeframe, simply to suggest a general lack of criminality. See

Dimora, 750 F.3d at 630–31 (precluding as irrelevant “evidence about acts with no connection to”

the charged bribery conspiracy); United States v. Qaoud, 777 F.2d 1105, 1111 (6th Cir. 1985)

(finding prior good acts evidence irrelevant where it “involved a totally different incident[]” and

“demonstrate[d] little or nothing about [the defendant]'s intent on the charges made in this

indictment”); id. (“Evidence of non-criminal conduct to negate inference of criminal condition is

generally irrelevant.”) (quoting United States v. Grimm, 568 F.2d 1136, 1138 (5th Cir. 1978)).

However, as the Government concedes, evidence of patient management and prescribing

conduct—with respect to the patients underlying the Government’s theory of the conspiracy,

during the charged timeframe, and in the at-issue non-medical settings—could, potentially, be

probative of Defendants’ overall course of practice and prescribing intent.

         Without precise knowledge of the potential evidence’s nature (or its role related to the

Government’s broader trial theory), the Court cannot adequately assess whether such evidence is

probative of a non-character purpose and definitively rule on admissibility. Insofar as the

Government argues that Defendants “should generally be precluded from introducing prior good

acts evidence unless [they] can articulate an admissible purpose for which the evidence is offered”

under the Rules, though, the Court (given the tautological nature of the observation) agrees and

grants the DE #42 ¶ 10 exclusion request to that extent. The Court will evaluate whether particular

evidence in this category is probative of an admissible purpose in the full evidentiary context at

trial.




                                                 11
   3. The Government’s Motion to Exclude Testimony

       Lastly, the Government seeks to exclude the testimony of four defense witness groupings.

DE #43; see also DE #43-1 (letter disclosing defense witnesses and vaguely summarizing

anticipated testimony). Akers opposed exclusion, see DE #46, and the United States replied, see

DE #48. The Court discusses each challenged witness set in turn.

                                       Drs. Reed and King

       Per Akers’s disclosure, Drs. Reed and King will testify (in a non-expert capacity)

regarding: (1) “the difficulty of Medicaid and or self insured patients getting referred to pain

management and long lasting narcotic medicines as opposed to patients with private insurance”;

(2) “their patient load as compared to Dr. Akers and . . . the number of referrals they have sent to

Dr. Akers and the reasons for the referrals”; (3) recordkeeping requirements at Pikeville Medical

Center; and (4) the doctors’ purported later review of prescriptions Akers wrote to some patients.

DE #43-1 at 1. The United States argues that each category of proposed testimony is improper and

inadmissible.

       The Government maintains that these matters have no bearing on whether Akers’s

prescribing conduct (during the indicted window and under the specific circumstances at issue)

was within the scope of professional practice and for legitimate medical purpose. Akers’s response

does not individually address these challenges or explain the relevance of the anticipated

Reed/King testimony. The Government’s theory of the charged conspiracy is that Akers (with

Stamper’s assistance) issued narcotics prescriptions to certain patients from his home/other non-

medical locations, without physical or in-person examinations, often in exchange for cash. Even

given the low Rule 401 bar, it is difficult to see how the availability of doctors accepting Medicaid

in the area would be relevant to these charges, the Government’s case theory, or the anticipated



                                                 12
trial evidence.12 Nor is it apparent, on this record, why the number of (or reason for) referrals to

Akers would be relevant to whether he ultimately treated patients targeted in this Indictment per

professional standards and for legitimate medical purposes. Further, the Court agrees that the

recordkeeping practices at Pikeville Medical Center—a hospital setting, where Akers formally

practiced emergency medicine—are not probative of Akers’s recordkeeping for the class of

patients at issue in this case (i.e., those patients whom Akers prescribed narcotics in a non-medical

setting). Finally, as to the fourth category of evidence, it is similarly unclear (at this point, at least)

what the doctors intend to say about prescription review. Though Akers, perhaps, will be able to

validly weave these topics into the broader evidentiary fabric at trial, their relevance is not facially

apparent, at this stage.

        Overall, given Akers’s relatively vague description of the expected testimonial subject

matter (and the lack of witness-specific clarification in his response brief), it is difficult to discern

the precise substance of the proposed Reed/King evidence. Accordingly, to the extent that Reed

and/or King ultimately seeks to testify along the Government-described lines regarding the first

three noticed testimony categories, and provided that the Government’s trial theory is just as it

represents here, the Court anticipates excluding these matters as irrelevant. However, the Court

declines to entirely preclude Drs. Reed and King from testifying on topics that are, in fact, relevant




12
   The United States argues that “even if there were no other doctors available to these patients in
all of Kentucky, Dr. Akers would nonetheless be guilty of a crime if he prescribed Schedule II
narcotics to them outside the scope of professional practice or without a legitimate medical
purpose.” DE #43 at 7–8. The Court generally agrees and rejects Akers’s (confusing) accusation
that this statement usurps the jury’s factfinding role.

                                                    13
(and otherwise admissible), depending on the full scope of the Government’s evidentiary

presentation and developed case theory at trial.13 This, too, must await trial concreteness.

                                  Dr. Arnold and Nurse Foley

       Per Akers, Dr. Arnold and Nurse Foley plan to testify that Akers “would prescribe

consistent with sound medical judgment and appropriate emergency room protocol as to controlled

substance prescriptions[]” at the Paul B. Hall Medical Center. DE #43-1 at 1–2. At the outset, the

Court agrees with the Government that Foley—a nurse, and thus herself unable to prescribe—has

insufficient medical qualifications to opine regarding prescription legitimacy. Additionally, with

respect to Akers’s exercise of sound judgment in the emergency room context, a similar relevance

analysis to the one discussed above would likely apply; if, as expected, the Government’s case

presentation and theory of the conspiracy solely comprise evidence of patient interactions and

prescribing conduct in certain specific, non-medical settings during the relevant period, it is

difficult to see the relevance of other medical professionals’ general impressions of Akers’s

emergency room practice. Nevertheless, given the lack of specifics regarding the anticipated

testimony, the Court defers a definite relevance determination; it will evaluate the potential

relevance of any proposed Arnold/Foley testimony in the trial context, should Akers offer such.

       That said, to the extent Arnold or Foley seeks to testify regarding Akers’s prior prescribing

conduct or general reputation as a doctor, they must do so within and obey the confines of Rules

404 and 405. Even if relevant, Rule 404 bars introduction of character evidence (whether in the

form of general testimony, testimony regarding a specific trait, or testimony recounting prior

conduct) to demonstrate that a person acted in accordance with that character on a specific



13
   The Court would, of course, require any ultimately introduced testimony to comply with the
remainder of the evidentiary Rules, including establishment of Rule 602 foundational knowledge,
as the Government notes. See DE #43 at 7.
                                                 14
occasion. See Fed. R. Evid. 404(a)(1) & (b)(1). An exception arises for a criminal defendant,

however, when a character trait is pertinent to the offense charged. See Fed. R. Evid. 404(a)(2)(A)

& 405. Akers could, thus—if he identifies a character issue pertinent to the case—offer opinion

testimony regarding the pertinent character-related matter. See Fed. R. Evid. 405(a) (“When

evidence of a person’s character or character trait is admissible, it may be proved by testimony

about the person’s reputation or by testimony in the form of an opinion.”).14 However, Akers has

not identified such a pertinent character trait, generally, much less one tethered to any specific

witness’s anticipated testimony; if Akers wishes to present general reputation testimony at trial,

he bears the burden of demonstrating its pertinence and admissibility, per Rules 404(a)(2)(A) and

405(a).15




14
   Though Rule 405(b) permits testimony regarding specific incidents of prior conduct to establish
character, the subsection applies only where character is explicitly tied to an element of a charged
offense or a defense to the charge. See, e.g., United States v. Franco, 484 F.3d 347, 352 (6th Cir.
2007) (noting that “Rule 404(a) character evidence is generally only admissible in the form of
reputation or opinion,” but “Rule 405(b) provides that ‘[i]n cases in which character or a trait of
character of a person is an essential element of a charge, claim, or defense, proof may also be
made of specific instances of that person's conduct.’”) (quoting Fed. R. Evid. 405(b)) (emphasis
added); see also Fed. R. Evid. 405, Advisory Committee Note (explaining that (b) permits
character proof via specific conduct in a defendant’s case in chief only “when character is actually
in issue”); United States v. Clark, 377 F. App'x 451, 460 (6th Cir. 2010) (noting that, in evaluating
whether character is an elemental issue, “[t]he relevant question should be: would proof, or failure
of proof, of the character trait by itself actually satisfy an element of the charge, claim, or
defense?”) (quoting United States v. Keiser, 57 F.3d 847, 856 (9th Cir. 1995)). Based on the
offenses charged and their elements, it does not appear that Akers’s character is “actually in issue”
here; nor does Akers identify any defense that elevates character to an elemental issue. Indeed,
Akers does not argue that character is an essential element in this case (or even reference Rule
405(b) in his response brief), and, thus, Rule 405(b) is inapplicable.
15
   Further—as the Government notes—such character witness testimony on behalf of Akers, if
admissible and ultimately introduced, would permit the United States to fully cross-examine
Akers’s witness, including inquiry into specific conduct allegations or incidents. See Fed. R. Evid.
404(a)(2)(A) (providing that “if the [character] evidence is admitted, the prosecutor may offer
evidence to rebut it”); Fed. R. Evid. 405(a) (“On cross-examination of the character witness, the
court may allow an inquiry into relevant specific instances of the person’s conduct.”).
                                                 15
       It appears that Akers’s primary admission theory for such evidence angles for Rule

404(b)’s limited-purpose allowance of prior acts proof. See, e.g., DE #46 at 2 (maintaining that

“the evidence at issue is not being used as evidence that [Akers] was of ‘good[] character,’ but to

show a pattern of what Dr. Akers[’s] medical practice was[]” per Rule 404(b)). Rule 404(b), as

discussed, permits prior acts evidence for several non-character purposes, including “proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident[,]” among other things. Fed. R. Evid. 404(b)(2).16 Evidence of prior non-criminal acts

used to demonstrate that the accused did not act criminally on an unrelated occasion, however, is

generally inadmissible. See United States v. Daulton, 266 F. App'x 381, 386 (6th Cir. 2008)

(“[E]vidence of noncriminal conduct to negate the inference of criminal conduct is generally

irrelevant.”) (quoting United States v. Dobbs, 506 F.2d 445, 447 (5th Cir. 1975).

       Here, prior acts evidence could, in some contexts, serve purposes other than demonstration

of Akers’s character or propensity for legality. Evidence of Akers’s interactions and prescribing

conduct related to the at-issue patient class (i.e., the group of patients that received prescriptions

from Akers under the circumstances alleged in relation to the charged offenses), and within or

germane to the indicted window, may be probative of his overall course of care of these patients

and his prescribing intent with respect to them—non-character topics. That is, to the extent the

Government’s theory of the conspiracy rests on a common pattern of illicit prescribing (without

meaningful patient exams, for medically unnecessary purposes, absent critical recordkeeping,

etc.), Akers may present evidence regarding his care of the relevant patient class in order to present



16
  Here, as Akers seeks to introduce positive prior acts evidence, courts colloquially refer to the
proof type as “reverse 404(b)” evidence. See United States v. Lucas, 357 F.3d 599, 605 (6th Cir.
2004). “Despite the different implications raised by the admission or exclusion of reverse 404(b)
evidence,” though, the Sixth Circuit “applie[s] [its] standard Rule 404(b) analysis in addressing
the admissibility of such evidence.” Clark, 377 F. App'x at 458.
                                                 16
a full picture of the care he provided to this class of patients.17 Such proof could potentially be

relevant to rebut the Government’s theory that Akers conspired to prescribe (and, indeed, actually

prescribed) to this patient class outside of professional medical parameters.18 The Court thus

declines to categorically exclude all reverse Rule 404(b) proof Akers may seek to admit via these

witnesses, or others. Per this general analysis, and depending upon the Rule 404(b)-type evidence

Akers actually seeks to introduce at trial, the Court will assess the evidence’s purpose and

determine admissibility on a particular basis. See United States v. Lattner, 385 F.3d 947, 955 (6th

Cir. 2004) (requiring the district court to conduct an individualized, three-part Rule 404(b) inquiry,

(1) preliminarily determining whether there is “sufficient evidence” that the other acts occurred;

(2) whether the evidence is admissible for a proper Rule 404(b) purpose; and (3) whether any

prejudice potential outweighs the evidence’s probative value).



17
   This aligns with the Rule 404(b) admissibility analysis in United States v. Al Asai, upon which
Akers relies. No. 3:16-cr-149-01-RGJ, 2018 WL 5816 769, at *1 (W.D. Ky. Nov. 6, 2018). Al Asai
involved a SNAP benefit fraud scheme; the court declined to categorically exclude evidence of
non-fraudulent transactions, but qualified that the such reverse 404(b) evidence would be permitted
only to the extent it related to the Government’s proof of a fraud scheme. Id. at *3 (“[T]he Court
will permit such evidence to the extent directly relevant to the ‘scheme’ and/or the unsuccessful
undercover buys.”). Though Akers (like Al Asai) was not charged with “ceaseless criminal
conduct,” see Daulton, 266 F. App'x at 386, details of Akers’s patient interactions with and
practices regarding the at issue class (during the relevant timeframe) may be relevant to paint a
holistic, complete picture of his care for these individuals. Thus, to the extent prior acts evidence
becomes relevant to the alleged prescribing scheme alleged here (marked by commonalities in
patient group, prescribing setting, etc.), and serves a proper Rule 404(b) purpose (such as intent),
it may (not will, but may) be admissible.
18
   As discussed supra, however, the Court doubts the relevance (at least facially, at this stage) or
admissibility of prior acts testimony regarding Akers’s medical care outside of the charged
conspiracy, i.e., with respect to a different patient population or timeframe, or in a supervised
medical facility, such as the Paul B. Hall Medical Center, where Arnold and Foley work. It is not
clear, from Akers’s disclosure, what factual knowledge Arnold or Foley might have regarding
Akers’s treatment specific to the patient class and circumstances underlying the Government’s
theory. Accordingly, though not categorically inadmissible, any Arnold/Foley testimony Akers
ultimately seeks to introduce must relate to the charges here—not Akers’s general history of
medical practice. Moreover, as previously noted, Akers would have to establish that any testifying
fact witnesses have sufficient personal knowledge of the testimonial substance, per Rule 602.
                                                 17
                                         Danny Hamilton

       Akers anticipates that Hamilton, a physical therapist, will testify to Akers’s patients’

abilities to participate in physical therapy as a part of their treatment course, without obvious drug

addiction issues, and to the appropriateness of Akers’s treatment plans, generally. The Court agrees

with the United States that, to the extent Hamilton’s proposed testimony (as that of a non-

physician) would offer a medical opinion of Akers’s prescribing and treatment conduct, his

qualifications are insufficient. Similarly, to the extent that Hamilton would testify (even factually)

regarding signs and symptoms of drug abuse, his personal knowledge of such matters is unapparent

on the current record.19 Still, given the vague, general disclosure of Hamilton’s proposed

testimony’s subject matter, the Court cannot conclude with certainty that it could have no

relevance, in any form, provided that Hamilton does not speak to medical subjects on which he is

unqualified to opine.20 The Court will make a contextual decision as to particular admissibility of

any Hamilton testimony during the course of trial.

                                           Jason Milkes

       Per Akers, Jason Milkes worked for him for a time, and would testify to his experience

doing so. Again, the Court notes that Milkes’s qualifications (as provided) render him unable to

opine on medical legitimacy of prescriptions or treatment. Beyond this observation, though, it is

entirely unclear what Milkes’s anticipated evidentiary role would be. The Court, thus—giving

his proposed (ambiguous) testimony little attention, at this point, commensurate with the parties’



19
   The Court further notes that general testimony—regarding patient groups not at issue in this
case, or with respect to a timeframe beyond the indicted period—would likely be irrelevant and
thus inadmissible.
20
   As an example of potentially-admissible testimony from Hamilton, perhaps—if he treated the
at-issue patients during the relevant period as a part of Akers’s treatment plan—he could explain
the role and importance of physical therapy as a part of the overall course of patient treatment and
confirm that he, indeed, regularly saw any given patient(s) relevant in the case.
                                                 18
treatment—defers particularized admissibility ruling until trial, when the Court can concretely

evaluate the substance of any Milkes testimony.

                                       Rule 16 Disclosures

        The Court mentions, briefly, one final issue. The United States asserts, in multiple

instances, that Akers’s witnesses—if intended as experts per Evidence Rules 702 and 703 and

Criminal Rule 16(b)(1)(C)—were not properly and timely disclosed to the Government. Akers

does not address the disclosure issue in his response, nor does he characterize the identified

witnesses as experts, for Rules purposes.21 However, some of the proposed testimony (such as, for

example, Arnold’s—indeed, anyone’s—assessment of Akers’s “sound medical judgment” and

appropriate treatment) facially appears expert in nature. As the issue is not squarely addressed in

the briefing (given that the nature of the medical professionals’ proposed testimony is not entirely

clear), the Court does not here decide on any remedy for untimely expert disclosure, should such

an issue arise, but notes that exclusion of untimely-disclosed expert proof may be a consequence,

if and as appropriate. See, e.g., United States v. Hardy, 586 F.3d 1040, 1044 (6th Cir. 2009) (“A

proper sanction for failure to disclose, under Rule 16, is exclusion of the evidence.”) (citing Fed.

R. Crim. P. 16(d)(2)(C)).

     4. Conclusion

        For all of the stated reasons, the Court ORDERS as follows:

        A. The Court, in large part, DENIES DE #34, to the extent the Court finds the Agreed

           Order (and the investigation, at least contextually) admissible and declines to




21
  Indeed, Akers notes in his disclosure letter that, while some of the anticipated testimonial
subjects may appear expert in nature, he believes that the identified witnesses’ testimony would
mostly be factual. See DE #43-1.
                                                19
   categorically exclude evidence relating to prescription drug abuse, on the terms here

   outlined;

B. The Court GRANTS in part DE #42, to the extent outlined here, but otherwise defers

   specific admissibility rulings until trial; and

C. The Court GRANTS in part and DENIES in part DE #43, on the terms discussed in

   this Opinion, and will rule specifically as to admissibility of the evidence from the

   identified witnesses in context at trial, depending upon testimonial substance.

This the 7th day of October, 2019.




                                          20
